Appeal from a judgment of the Court of Claims (Richard E. Sise, J.), entered December 9, 2004 in a personal injury action. The interlocutory judgment granted claimants’ motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1) and denied defendant’s cross motion for summary judgment dismissing the Labor Law § 240 (1) and § 241 (6) claims.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Gates v State of New York ([appeal No. 1] 28 AD3d 1067 [2006]). Present—Pigott, Jr., P.J., Kehoe, Martoche, Smith and Pine, JJ.